DETAILED ACTION
Acknowledgements
The amendment filed 4/13/2020 is acknowledged.
Claims 1-4, 7-13, 15-20, 22 and 32-33 are pending.
Claims 17-20 and 22 are withdrawn.
Claims 1-4, 7-13, 15-16, and 32-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2020 has been entered.
 
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims do not recite a judicial exception, and that the rejection only considers the “additional elements” rather than the claim as a whole. Applicant states that the claimed invention improves a device having a memory and processor by enabling the use of the technology in a manner than protects not just the privacy but also the anonymity of a user, and the claimed features comprise unconventional operations that meaningfully confine the claims to a useful application. Applicant states that the claimed keys and account balance are analogous to Bascom’s filtering tool because the claimed invention performs operations locally and independently of conventional content providers. 
Examiner notes, however, that the functions performed by the claimed device, such as “receiving a selection of a selected one of the one or more items of content,” “reducing the account balance by the cost of the selected one of the one or more items of content, and using a key, of the one or more keys, corresponding to the selected one of the one or more items of content to unlock the selected one of the one or more items of content,” “providing . . . the selected one of the one or more items of content,” and “present[ing] the selected one of the one or more items of content” correspond to an abstract ide because they describe a process for selling content a user and charging the use for use of the content, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Regarding the additional elements, examiner notes that the features which are directed to the 
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 1/28/2019 is acknowledged.
Claims 17-20, 22, and 24-25 were withdrawn in the restriction by original presentation in the Office action mailed 7/9/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 15-16, and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-4, 7-13, 15-16, and 32-33 are directed to a device comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) storing content, keys, and an account balance and outputting the content upon charging the user, which is an abstract idea. Specifically, the claims recite “a plurality of containers, wherein a container of the containers stores one or more items of content, and wherein the one or more items of content stored in the container are locked,” “one or more keys respectively corresponding to the one or more items of content” “an account indicating an account balance,” and “receiving a selection of a selected one of the one or more items of content,” “reducing the account balance by the cost of the selected one of the one or more items of content, and using a key, of the one or more keys, corresponding to the selected one of the one or more items of content to unlock the selected one of the one or more items of content,” “providing . . . the selected one of the one or more items of content,” and “present the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it is directed to a commercial or legal interaction, as it describes a process for charging a user for use of a creative work. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a device, memory, a processor coupled to the memory, an output device, a battery and a data transfer and battery charging interface, a transmitter, receiver, communication interface, and the use of direct memory access to communicate with the memory, merely use(s) a computer as a tool to perform an abstract idea. Specifically, these additional elements perform(s) the steps or functions of “receiving a selection of a selected one of the one or more items of content,” “reducing the account balance by the cost of the selected one of the one or more items of content, and using a key, of the one or more keys, corresponding to the selected one of the one or more items of content to unlock the selected one of the one or more items of content,” “providing . . . the selected one of the one or more items of content,” and “present the selected one of the one or more items of content.” The use of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a device, memory, a processor coupled to the memory, an output device, a battery and a data transfer and battery charging interface, a transmitter, receiver, communication interface, 
Dependent claims 2-3, 12 and 16 further describe the abstract idea of storing content and determining whether the user has satisfied the conditions required to be permitted to use the content. Claims 9-11 describe characteristics of the wrapper, claims 12-13 describe characteristics of data in the memory, claims 4, 7-8, and 32-33 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "useful for identifying an authorized user" in claim 13 is a relative term which renders the claim indefinite.  The term "useful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the “information” unclear, because it is unclear what would make the information "useful for identifying an authorized user"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, and 32 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Siegel (US 6,974,076).
Regarding claim 1, Siegel discloses a device, comprising:
memory comprising: 
a plurality of containers, wherein a container of the containers stores one or more items of content, and wherein the one or more items of content stored in the container are locked (Siegel 3:18-33, 37-50, 56-67; 4:64-66; 6:10-13);

an account indicating an account balance (Siegel 4:12-46, 64-66; 5:59-6:4; 6:10-13); 
a processor coupled to the memory, wherein the memory has stored therein instructions that when executed by the processor perform operations (Siegel 4:27-31) comprising:
receiving a selection of a selected one of the one or more items of content (Siegel 5:8-13); 
reducing the account balance by the cost of the selected one of the one or more items of content, and using a key, of the one or more keys, corresponding to the selected one of the one or more items of content to unlock the selected one of the one or more items of content (Siegel 3:25-33, 37-50; 4:47-63, 5:8-13, 20-29, 38-41); and 
providing, to an output device coupled to the processor, the selected one of the one or more items of content (Siegel 3:59-62; 5:27-29, 38-41); and 
the output device coupled to the processor, wherein the output device is configured to present the selected one of the one or more items of content provided by the processor (Siegel 3:59-62).
Regarding claim 15, Siegel discloses that the one or more items of content are selected from the group consisting of a movie, music, audio-based content, image-based content, a game, an electronic book, an e-mail message, and a software application (Siegel 1:37-41).
Regarding claim 32, Siegel discloses the device of Claim 1, selected from the group consisting of: a smartphone, a tablet, an e-book reader, and a hand-held computer (Siegel 3:51-4:46; 6:27-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 6,974,076) in view of Cook (US 7,509,667).
Regarding claim 2, Siegel does not specifically disclose that the one or more items of content correspond to user preferences.
Cook discloses that the one or more items of content correspond to user preferences (Cook 2:5-15, 20-22; 3:4-12; 4:29-32; 4:62-5:3; 5:6-9; 5:40-56; 6:14-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the system of Siegel to include content 
Regarding claim 3, Siegel does not specifically disclose that results of an analysis of information stored on the device are used to select the items of content stored in the container.
Cook discloses that results of an analysis of information stored on the device are used to select the one or more items of content stored in the container (Cook 4:37-49; 5:40-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the system of Siegel to include content selected based on analysis of information stored on the device, as disclosed in Cook, in order to ensure the content is relevant to the user (Cook 3:5-7; 5:6-11, 40-56), thereby increasing the likelihood that the user will enjoy the content and purchase additional content.
Regarding claim 9, Siegel does not specifically disclose that a wrapper is associated with an item of content of the one or more items of content, the wrapper comprising information selected from the group consisting of: information that uniquely identifies the item of content; information indicating whether the item of content has been accessed; information identifying the number of times the item of content has been accessed; information identifying a geographic location of the device when the item of content was accessed.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the system of Siegel to include a wrapper with the content including information about the content, as disclosed in Cook, in order to allow characteristics of the content to be used to ensure the content is relevant to the user (Cook 3:5-7; 5:6-11, 40-56), thereby increasing the likelihood that the user will enjoy the content and purchase additional content.
Regarding claim 11, Cook discloses that the wrapper is stored by the device (Cook 4:50-61).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 6,974,076) in view of Sim, et al. (US 2008/0008324) (“Sim”).
Regarding claim 4, Siegel does not specifically disclose the device comprising: a battery; and a data transfer and battery charging interface coupled to the memory and to the battery.
Sim discloses a battery and a data transfer and battery charging interface coupled to the memory and to the battery (Sim ¶¶ 12, 45, 49, 57, 61).
.

Claims 7-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 6,974,076) in view of Rauber, et al. (US 2010/0057924) (“Rauber”).
Regarding claim 7, Siegel does not specifically disclose a transmitter coupled to the memory.
Rauber discloses a transmitter coupled to the memory (Rauber ¶¶ 32, 39, 56-57, 61-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the device of Siegel to include a transmitter coupled to the memory, as disclosed in Rauber, in order to allow devices to share or transmit content  (Rauber Abstract; ¶¶ 34, 50, 57, 62).
Regarding claim 8, Siegel does not specifically disclose a receiver coupled to the memory.
Rauber discloses a receiver coupled to the memory (Rauber ¶¶ 11-12, 29, 32, 39, 57, 61-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the device of Siegel to include a receiver 
Regarding claim 12, Siegel does not specifically disclose a communication interface coupled to the memory, wherein the communication interface is operable for communicatively connecting the device to a second device and for transferring an item of content of the one or more items of content to the second device.
Rauber discloses a communication interface coupled to the memory, wherein the communication interface is operable for communicatively connecting the device to a second device and for transferring an item of content of the one or more items of content to the second device (Rauber ¶¶ 32, 36, 50, 62, 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the device of Siegel to include a communication interface coupled to the memory, wherein the communication interface is operable for communicatively connecting the device to a second device and for transferring an item of content of the one or more items of content to the second device, as disclosed in Rauber, in order to allow devices to share content using peer-to-peer communications (Rauber Abstract; ¶¶ 34, 50, 57, 62).
Regarding claim 16, Siegel does not specifically disclose that the one or more items of content comprise advertisement.
Rauber discloses that the one or more items of content comprise advertisement (Rauber ¶¶ 34, 66-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify Siegel to include advertisements, as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Abburi, et al. (US 7,203,966) (“Abburi”)
Regarding claim 10, Siegel does not specifically disclose that the wrapper is private to the device. 
Abburi discloses that the wrapper is private to the device (Abburi 17:48-53; 20:46-51; 22:53-23:15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the device of Siegel to include the wrapper being private to the device, as disclosed in Abburi, in order to restrict use of content to the device which is licensed to use the content (Abburi 3:13-37; 17:48-53).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Kurita (US 2007/0152068).
Regarding claim 13, Siegel does not specifically disclose that the memory comprises information useful for identifying an authorized user of the device.
Kurita discloses that the memory comprises information useful for identifying an authorized user of the device (Kurita ¶¶ 108, 110, 115, 119, 130, 137-139).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify Siegel to include information useful for identifying an authorized user of the device, as disclosed in Kurita, in order to restrict .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Hofstee, et al. (US 2002/0078270) (“Hofstee”).
Regarding claim 33, Siegel discloses that the operations further comprise transferring funds into the account using access to the memory (Siegel 4:12-46, 64-66; 5:59-6:4; 6:10-13).
Siegel does not specifically disclose using direct memory access to the memory.
Hofstee discloses transferring information using direct memory access to a memory (Abstract; ¶¶ 21).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the device of Siegel to transfer information using direct memory access to a memory, as disclosed in Hofstee, in order to allow for data transfer that improves the utilization of the data transfer bus of the device (Hosftee ¶ 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685